Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, 12-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, and 20 of copending Application No. 17459816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of claim 1 and claim 4 teach all the elements of instant claim 1. See chart below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17459816
	17/459,719 (Instant) 
1. (Currently Amended) A system comprising: a query generation device configured to: receive, via a network, a first input provided in a first device of a first user and a first project identifier associated with the first user; receive, via the network, a second input provided in a second device of a second user and a second project identifier associated with the second user, wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system, the downstream database management system generating responses to queries based on information stored in a downstream database; generate, based on the first input, a first database query associated with the first user using a first data quality layer associated with the first project identifier, the first data quality layer comprising first project-specific information for generating the first database query from the first input; generate, based on the second input, a second database query associated with the second user using a second data quality layer associated with the second project identifier, the second data quality layer comprising second project-specific information for generating the second database query from the second input, wherein the first and second database queries are compatible with the downstream database management system and the first database query is different than the second database query; transmit the first database query to a downstream database management system; transmit the second database query to the downstream database management system; and the downstream database management system configured to: receive the first database query and generate a corresponding first response to the first database query; receive the second database query and generate a corresponding second response to the second database query; wherein the query generation device is further configured to: receive, from the downstream database management system, a first response to the first database query; receive, from the downstream database management system, a second response to the second database query; transmit, via the network, the first response to the first device; and transmit, via the network, the second response to the second device 


identify a portion of the first user input corresponding to an adjective, wherein the adjective describes a quantifiable characteristic associated with the user input; determine, based on the first data quality layer, a value associated with the adjective; generate, based on the first data quality layer, a conditional statement using the determined value; and append the conditional statement to the first database query.

2. (Original) The system of claim 1, wherein each of the first data quality layer and the second data quality layer comprises one or more table definitions associated with project-specific information stored in the downstream database, one or more table interactions associated with project-specific relationships between tables of the downstream database, and adjective definitions associated with project-specific values associated with adjectives presented in the natural language format.

3. (Original) The system of claim 1, wherein the query generation device is configured to generate the first database query by: determining, for a portion of the first user input, a data type to request in the first query; identifying, based on the first data quality layer, two project-specific tables of the downstream database to access in the first database query, wherein each of the two project- specific tables is associated with the determined data type; generating a first query string corresponding to accessing information from a first of the two project specific tables; generating a second query string corresponding to accessing information from a second of the two project specific tables; and joining the first and second query strings to generate the first database query.

4. (Original) The system of claim 1, wherein the query generation device is configured to generate the first database query by: determining, for a portion of the first user input, a data type to request in the first query; identifying, based on the first data quality layer, a column in a predetermined table of the downstream database corresponding to the data type; generating a first query string, wherein the first query string corresponds to accessing information from the predetermined table; generating a second query string, wherein the second data query corresponds to accessing information from the identified column of the predetermined table; and combining the first and second query strings to generate the first database query.

5. (Canceled)

6. (Original) The system of claim 1, wherein the first response is different than the second response.

7. (Original) The system of claim 1, wherein the downstream database comprises one or more fact tables; and the first and second database queries are Structured Query Language (SQL) queries.
1. (Currently Amended) A system comprising: a query generation device configured to: receive, via a network, a first input provided in a first device of a first user and a first project identifier associated with the first user; receive, via the network, a second input provided in a second device of a second user and a second project identifier associated with the second user, wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system, the downstream database management system generating responses to queries based on information stored in a downstream database; generate, based on the first input, a first database query associated with the first user using a first data quality layer associated with the first project identifier, the first data quality layer comprising first project-specific information for generating the first database query from the first input; generate, based on the second input, a second database query associated with the second user using a second data quality layer associated with the second project identifier, the second data quality layer comprising second project-specific information for generating the second database query from the second input, wherein the first and second database queries are compatible with the downstream database management system and the first database query is different than the second database query; transmit the first database query to a downstream database management system; transmit the second database query to the downstream database management system; and the downstream database management system configured to: receive the first database query and generate a corresponding first response to the first database query; receive the second database query and generate a corresponding second response to the second database query; wherein the query generation device is further configured to: receive, from the downstream database management system, a first response to the first database query; receive, from the downstream database management system, a second response to the second database query; transmit, via the network, the first response to the first device; and transmit, via the network, the second response to the second device 


























































wherein the query generation device is configured to generate the first database query by: determining, for a portion of the first user input, a data type to request in the first query; identifying, based on the first data quality layer, a column in a predetermined table of the downstream database corresponding to the data type; generating a first query string, wherein the first query string corresponds to accessing information from the predetermined table; generating a second query string, wherein the second data query corresponds to accessing information from the identified column of the predetermined table; and combining the first and second query strings to generate the first database query.



2. (Original) The system of claim 1, wherein each of the first data quality layer and the second data quality layer comprises one or more table definitions associated with project-specific information stored in the downstream database, one or more table interactions associated with project-specific relationships between tables of the downstream database, and adjective definitions associated with project-specific values associated with adjectives presented in the natural language format.

5. (Original) The system of claim 1, wherein the query generation device is further configured to: identify a portion of the first user input corresponding to an adjective, wherein the adjective describes a quantifiable characteristic associated with the user input; determine, based on the first data quality layer, a value associated with the adjective; generate, based on the first data quality layer, a conditional statement using the determined value; and append the conditional statement to the first database query.

6. (Original) The system of claim 1, wherein the first response is different than the second response.

7. (Original) The system of claim 1, wherein the downstream database comprises one or more fact tables; and the first and second database queries are Structured Query Language (SQL) queries


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, 12-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11,151,131
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and claim 2 of ‘131 teach all the elements of instant claim 1. See chart below. 
US 11,151,131 B2
17459719 (Instant) 
1. A system comprising: a query generation device configured to: receive, via a network, a first input provided in a first device of a first user and a first project identifier associated with the first user; receive, via the network, a second input provided in a second device of a second user and a second project identifier associated with the second user, wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system, the downstream database management system generating responses to queries based on information stored in a downstream database; generate, based on the first input, a first database query associated with the first user using a first data quality layer associated with the first project identifier, the first data quality layer comprising first project-specific information for generating the first database query from the first input; generate, based on the second input, a second database query associated with the second user using a second data quality layer associated with the second project identifier, the second data quality layer comprising second project-specific information for generating the second database query from the second input, wherein the first and second database queries are compatible with the downstream database management system and the first database query is different than the second database query; transmit the first database query to a downstream database management system; transmit the second database query to the downstream database management system; and the downstream database management system configured to: receive the first database query and generate a corresponding first response to the first database query; receive the second database query and generate a corresponding second response to the second database query; wherein the query generation device is further configured to: receive, from the downstream database management system, a first response to the first database query; receive, from the downstream database management system, a second response to the second database query; transmit, via the network, the first response to the first device; and transmit, via the network, the second response to the second device; 






wherein each of the first data quality layer and the second data quality layer comprises one or more table definitions associated with project-specific information stored in the downstream database, one or more table interactions associated with project-specific relationships between tables of the downstream database, and adjective definitions associated with project-specific values associated with adjectives presented in the natural language format.

2. The system of claim 1, 
wherein the query generation device is configured to generate the first database query by: determining, for a portion of the first user input, a data type to request in the first query; identifying, based on the first data quality layer, two project-specific tables of the downstream database to access in the first database query, wherein each of the two project-specific tables is associated with the determined data type; generating a first query string corresponding to accessing information from a first of the two project specific tables; generating a second query string corresponding to accessing information from a second of the two project specific tables; and joining the first and second query strings to generate the first database query.

3. The system of claim 1, wherein the query generation device is configured to generate the first database query by: determining, for a portion of the first user input, a data type to request in the first query; identifying, based on the first data quality layer, a column in a predetermined table of the downstream database corresponding to the data type; generating a first query string, wherein the first query string corresponds to accessing information from the predetermined table; generating a second query string, wherein the second data query corresponds to accessing information from the identified column of the predetermined table; and combining the first and second query strings to generate the first database query.
4. The system of claim 1, wherein the query generation device is further configured to: identify a portion of the first user input corresponding to an adjective, wherein the adjective describes a quantifiable characteristic associated with the user input; determine, based on the first data quality layer, a value associated with the adjective; generate, based on the first data quality layer, a conditional statement using the determined value; and append the conditional statement to the first database query.

5. The system of claim 1, wherein the first response is different than the second response.

6. The system of claim 1, wherein the downstream database comprises one or more fact tables; and the first and second database queries are Structured Query Language (SQL) queries.
1. A system comprising: a query generation device configured to: receive, via a network, a first input provided in a first device of a first user and a first project identifier associated with the first user; receive, via the network, a second input provided in a second device of a second user and a second project identifier associated with the second user, wherein the first and second inputs are the same and are in a natural language format that is not compatible with a downstream database management system, the downstream database management system generating responses to queries based on information stored in a downstream database; generate, based on the first input, a first database query associated with the first user using a first data quality layer associated with the first project identifier, the first data quality layer comprising first project-specific information for generating the first database query from the first input; generate, based on the second input, a second database query associated with the second user using a second data quality layer associated with the second project identifier, the second data quality layer comprising second project-specific information for generating the second database query from the second input, wherein the first and second database queries are compatible with the downstream database management system and the first database query is different than the second database query; transmit the first database query to a downstream database management system; transmit the second database query to the downstream database management system; and the downstream database management system configured to: receive the first database query and generate a corresponding first response to the first database query; receive the second database query and generate a corresponding second response to the second database query; wherein the query generation device is further configured to: receive, from the downstream database management system, a first response to the first database query; receive, from the downstream database management system, a second response to the second database query; transmit, via the network, the first response to the first device; and transmit, via the network, the second response to the second device 























wherein the query generation device is configured to generate the first database query by: determining, for a portion of the first user input, a data type to request in the first query; identifying, based on the first data quality layer, a column in a predetermined table of the downstream database corresponding to the data type; generating a first query string, wherein the first query string corresponds to accessing information from the predetermined table; generating a second query string, wherein the second data query corresponds to accessing information from the identified column of the predetermined table; and combining the first and second query strings to generate the first database query.

2. (Original) The system of claim 1, wherein each of the first data quality layer and the second data quality layer comprises one or more table definitions associated with project-specific information stored in the downstream database, one or more table interactions associated with project-specific relationships between tables of the downstream database, and adjective definitions associated with project-specific values associated with adjectives presented in the natural language format.








5. (Original) The system of claim 1, wherein the query generation device is further configured to: identify a portion of the first user input corresponding to an adjective, wherein the adjective describes a quantifiable characteristic associated with the user input; determine, based on the first data quality layer, a value associated with the adjective; generate, based on the first data quality layer, a conditional statement using the determined value; and append the conditional statement to the first database query.

6. (Original) The system of claim 1, wherein the first response is different than the second response.

7. (Original) The system of claim 1, wherein the downstream database comprises one or more fact tables; and the first and second database queries are Structured Query Language (SQL) queries.




Allowable Subject Matter
If the above non-statutory double patenting rejections are overcome then claims 1-2, 5-9, 12-14, 15-16, and 19-20  would be allowable over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159